Citation Nr: 1722575	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date prior to April 2, 2014 for the assignment of a 70 percent disability rating for PTSD.

4.  Entitlement to a higher initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine status post fusion.

5.  Entitlement to a separate compensable rating for radiculopathy of the lower extremities.    




REPRESENTATION

Appellant represented by:	Christopher Loracano, Agent 


WITNESS AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1993 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2014 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A February 2015 rating decision denied a disability rating in excess of 70 percent for PTSD and major depressive disorder, entitlement to TDIU, and entitlement to an effective date prior to April 2, 2014 for the assignment of a 70 percent rating for PTSD.  In December 2016, the Veteran submitted a substantive appeal with regard to the February 2015 rating decision.  The Veteran indicated that he did not wish to have a hearing.

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge regarding the claims for an increased rating for lumbar spine disability and TDIU.  A transcript of the hearing is of record.   



FINDINGS OF FACT

1.  Throughout the pendency of the increased rating period on appeal, the Veteran's PTSD with major depressive disorder has been manifested by total occupational and social impairment.

2.  From November 15, 2013, the Veteran has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected disabilities.

3. Since April 2, 2014, his service-connected PTSD with major depressive disorder  
is rated as 100 percent disabling, and his remaining service-connected disabilities do not render him unemployable.

4.  There are no pending, unadjudicated claims for increase for the PTSD with major depressive disorder prior to April 2, 2014, and it is not factually ascertainable that the Veteran's PTSD with major depressive disorder was 100 percent disabling prior to April 2, 2014.

5.  During the rating period, the Veteran's service-connected lumbar spine disability has been productive of forward flexion to 47 degrees at worst with pain on motion and functional loss, but not by favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of intervertebral disc syndrome.

6.  Throughout the pendency of the appeal, symptoms of right and left lower extremity radiculopathy associated with the Veteran's lumbar disability most nearly approximated moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for PTSD with major depressive disorder have been approximated throughout the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

 2.  From November 15, 2013, the criteria for establishing a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

3.  Entitlement to a TDIU from April 2, 2014, is dismissed as moot.  38 U.S.C.A. 
§§ 7104 , 7105(d)(5) (West 2016); 38 C.F.R. § 20.101 (2016).

4.  The criteria for entitlement to an effective date earlier than April 2, 2014 for the award of a 100 percent rating for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2016); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2016).

5.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine status post fusion have not been met.  38 U.S.C.A. 
§§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code (DC) 5242 (2016).

6.  The criteria for separate ratings of 20 percent, but no higher, for right and left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code  8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103  (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in November 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and post-service treatment records are associated with the claims file.  The Veteran was afforded a VA examination of his lumbar spine in January 2008.  The examination report is adequate for rating purposes, as the examiner interviewed and examined the Veteran, reviewed relevant records, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Subsequent to the last VA examination for his lumbar spine, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the January 2008 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  The examination  also does not specify whether the results are weight-bearing or non-weightbearing.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted.  A new examination would not remedy the lack of testing on examination in January 2008.  In addition, the Veteran provided a report of an evaluation by a private physical therapist, dated in April 2015, which included complete range of motion findings and described the functional impairments associated with his lumbar spine disability.  Therefore, a remand for a new examination of the lumbar spine is not necessary.   

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. 3.103  (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The August 2015 Board hearing complied with the provisions of Bryant. 

In light of the fully favorable determination in regard to the claims for an increased rating for PTSD and TDIU decided below, no discussion of compliance with VA's duty to notify and assist is necessary

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. (2011).

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Increased Rating for PTSD with Major Depressive Disorder

Service connection for PTSD was granted in a May 2008 rating decision.   A 30 percent rating was in effect from February 2008.  A claim for an increased rating was received in April 2014.  An August 2014 rating decision granted a 70 percent rating from April 2, 2014.  The Veteran had a temporary total rating in October 2014 during a period of inpatient treatment for PTSD.  A 70 percent rating was continued from November 1, 2014.  

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

 A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

VA outpatient treatment records dated in February 2014 reflect that the Veteran reported ongoing anger and irritability.  He had a flat affect.  The Veteran denied current homicidal or suicidal ideation.  A GAF score of 50 was assigned.

The Veteran had a VA examination in August 2014.  The examiner diagnosed PTSD, chronic and moderate, and secondary major depressive disorder.   The Veteran reported that he was homebound for the most part.  The Veteran reported that he was nervous around crowds and experienced anxiety, agitation, and panic.  He was highly avoidant and in a constant state of hypervigilance.  The Veteran reported that he had a good relationship with his wife.  With regard to occupational function, he reported that he had difficulty securing and maintaining employment due to PTSD and chronic back problems.  The examiner noted chronic PTSD symptoms, in the moderate to severe range.  The examiner noted that the Veteran had disrupted functional abilities in most areas of his life.  The examiner indicated that the Veteran was increasingly dependent on his wife for managing their affairs and finances and struggled to perform daily activities.   

An August 2014 addendum opinion noted diagnoses of PTSD, chronic and severe, and major depressive disorder.  The examiner opined that it was not possible to differentiate the symptoms of the diagnoses.  The examiner opined that the Veteran has total occupational and social impairment due to his PTSD and MDD.

The examiner noted that the Veteran was homebound, avoidant, and in a constant state of hypervigilance.  The examiner noted that there was considerable difficulty securing and maintaining employment due to PTSD.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, such as forgetting names, impairment of short and long-term memory, flattened affect, disturbances of motivation and mood, impaired impulse control, neglect of personal hygiene, and an inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner opined that the Veteran was not competent to manage his own affairs.  The examiner noted that the Veteran's wife manages their household and financial affairs.  The examiner did not assign a GAF score. 

In September 2014 the Veteran was admitted for inpatient treatment of PTSD.    The Veteran reported that he was homebound for the most part and was highly avoidant.  He reported that he kept busy with activities around the house.  The Veteran reported that he and his wife had ongoing contact with their families.  The Veteran reported that he had worked at Walmart for six years but quit his job due to PTSD symptoms and his chronic back pain.  The Veteran was discharged from the inpatient program in October 2014.  

In February 2015, a VA psychologist reviewed the record and provided an opinion regarding the severity of PTSD.  The examiner noted that the inpatient PTSD treatment lessened some of the Veteran's symptoms.  The examiner noted that that the Veteran's PTSD and depressive disorder symptoms were manifested by depressed mood, anxiety, chronic sleep impairment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner opined that the Veteran was capable of managing his affairs.  The examiner indicated that PTSD resulted in moderate to considerable impairment and did not affect his ability to secure and maintain substantially gainful employment.  The examiner did not assign a GAF score.

After a review of the record, the Board finds that the Veteran's PTSD with major depressive disorder approximates the criteria for a 100 percent rating throughout the increased rating period from April 2, 2014.  Significantly, the August 2014 VA examination noted disrupted functional abilities in most areas and noted that the Veteran struggled to perform daily activities.  The examination indicated that the Veteran was homebound for the most part and had quit his job in part due to his PTSD.   While the February 2015 examination determined that inpatient treatment had improved some of the Veteran's symptoms, the examination showed that the Veteran spent most of his time at home, had limited social interactions, and that he was not employed.   

Based on the foregoing, given the evidence regarding the severity of the Veteran's PTSD symptomatology that has been determined by VA examiners, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period on appeal, the Veteran's PTSD with major depressive disorder manifests in symptoms more closely approximating total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Accordingly, the criteria for a schedular rating of 100 percent for PTSD under DC 9411 have been met throughout the pendency of the appeal from April 2, 2014.  38 C.F.R. §§ 3.102, 4.3, 4.130 (2016).  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

As the Veteran has been granted a 100 percent schedular rating, the maximum allowable for his PTSD with major depressive disorder, for the entirety of the appeal period, a referral for extra-schedular consideration is considered moot.  See 38 C.F.R. § 3.321.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more and additional disability to bring the combined disability rating to 70 percent or more.  Id.  The Veteran is service connected for PTSD, lumbar spine degenerative disc disease, allergic rhinitis, hypertension, gastroesophageal reflux disease, erectile dysfunction, and surgical scars of the lumbar area, left chest, and abdominal area.  With the grant of separate ratings for radiculopathy of the lower extremities, the Veteran meets the schedular requirements for the assignment of a TDIU from February 26, 2008.   

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the October 2014 claim for TDIU, the Veteran reported that he last worked full-time in November 2013.  At the Board hearing, the Veteran testified that he last worked in November 2013.   He testified that he stopped working due to his back problems.

Social Security records reflect that the Veteran was adjudicated disabled from November 15, 2013.

A January 2014 VA outpatient treatment records reflect that the Veteran left his job because he could no longer work due to PTSD symptoms and chronic back pain.

An August 2014 VA psychiatric examination noted that the Veteran had considerable difficulty maintaining employment due to PTSD.  In an August 2014 addendum opinion, the VA examiner opined that the Veteran  had total occupational and social impairment due to PTSD.  

An April 2015 functional capacity evaluation by a private physical therapist indicated that the Veteran resigned from his job in 2013 due to pain in his back and lower extremities.  

The Board finds that entitlement to a TDIU is warranted from November 1, 2013.  This is based on the Veteran's last date of employment.  A TDIU is not warranted prior to that time, as the Veteran was engaged in full-time employment   38 U.S.C.A. § 5107  (b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has granted a 100 percent schedular rating for PTSD from April 2, 2014.  The Board finds that entitlement to a TDIU from such date is rendered moot for the reasons expressed below. 

The United States Court of Appeals for Veterans Claims (Court) has held that a 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994). Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for a TDIU moot where 100 percent schedular rating was awarded for the same period).  The Court subsequently has held, however, that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04  (March 10, 2010).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C.A. § 7104 (West 2016); 38 C.F.R. § 20.101  (2016).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (d)(5) (2016).

Here, service connection is in effect for PTSD, which is rated as 100-percent disabling since April 2, 2014.  In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, the Board considered whether the Veteran meets the criteria for a TDIU based on the impact of his remaining service-connected disabilities, including lumbar degenerative disc disease, sciatica of the left and right lower extremities, allergic rhinitis, hypertension, GERD, erectile dysfunction, and surgical scars of the abdominal area, lumbar area, and left chest.  Significantly however, there is no such suggestion or indication those disabilities either alone or in the aggregate would render him unemployable.  Thus, the granting of the 100 percent schedular rating for his PTSD renders moot any claimed entitlement to a TDIU as of April 2, 2014.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).

Earlier Effective Date for Increased Rating for PTSD 

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2016); 38 C.F.R. § 3.400 (2016). An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 
38 U.S.C.A. § 5110 (b)(2), 38 C.F.R. § 3.400 (o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2016).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a) (2016).  An informal claim must identify the benefits sought; and upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  Id. 

The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382   (1999).
A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE)).  38 C.F.R. § 3.105 (a).

The Veteran's claim for an increased rating for PTSD was received in April 2014.  A 100 percent rating has been granted for PTSD from April 2, 2014.  There were no pending, unadjudicated formal or informal claims for increase prior to April 2, 2014.

In determining the appropriate effective date the rating assigned, the question is whether it was factually ascertainable in the year prior to the claim that the criteria for an increased rating were satisfied.  The Board finds that it was not factually ascertainable in the year prior to the claim that an increase in disability had occurred.  In this regard, the evidence in the year prior to the claim does not establish that PTSD resulted in total occupational and social impairment.   An outpatient treatment record dated in February 2013 reflects that the Veteran was seen for PTSD treatment.  The Veteran was functioning independently in the community.  A GAF score of 55 was assigned.  The record did not include findings regarding occupational or social impairment.   

The evidence in the year prior to the increased rating claim did not reflect a worsening of the Veteran's PTSD approximating total social and occupational impairment.  It was therefore not factually ascertainable that the criteria for a 100 percent rating were met.  Thus, an effective date earlier than April 2, 2014 for an increased rating for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107 (b) (West 2016); 38 C.F.R. § 3.102 (2016).  The claim is therefore denied.

Initial Rating for Lumbar Spine Disability

A May 2008 rating decision granted service connection for a lumbar spine disability and granted a 10 percent rating from February 2008.  The rating was subsequently increased to 20 percent, effective from February 2008.  

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran had a VA examination in January 2008. The examiner noted a history of lumbar fusion with instrumentation L5-S1.  The Veteran reported constant pain in his low back, which radiated into the right leg.  He complained of flare ups every two to three days, lasting for several hours.  The Veteran reported that he used a TENS unit but denied the use of a cane or crutch.  He denied any bowel or bladder problems.

Upon physical examination, there was no heat, swelling, or erythema.  There was no muscle spasm.  On repetitive range of motion testing, the Veteran had forward flexion to 85 degrees and extension to 30 degrees.  There was mild pain noted to the extreme left and right lateral rotation.  There was no additional limitation of motion noted.  

VA treatment records reflect complaints of chronic low back pain.  A December 2012 VA outpatient record indicated that the Veteran continued to struggle with chronic back pain.  The Veteran was interested in finding out of he was a candidate for an epidural injection.  The Veteran reported acute stabbing pain radiating to his left leg. 

A June 2014 VA outpatient treatment records noted that sensation of the bilateral lower extremities was grossly intact, with functional pain limitation of the bilateral lower extremities.  An EMG was recommended.

A June 2014 VA outpatient record reflect that the Veteran reported that his back had been progressively worse lately, with increased back pain and bilateral lower extremity pain.  

An August 2014 neurosurgery note shows that the Veteran reported low back pain radiating to his thighs.  He denied bowel or bladder incontinence.   An EMG completed in August 2014 did not show objective evidence of radiculopathy.

A functional capacity questionnaire from a private physical therapist was received in April 2015.  The Veteran reported constant daily pain that interfered with his activities of daily living.  He reported that he was working as a cashier for approximately 5 years from 2008 - 2013.  However, his pain progressed to the point that he was unable to complete his job duties, and he resigned.  

The Veteran reported that an average daily pain level of 7 on a scale of 0-10.  He described the pain as occasional sharpness, dullness, aching, radiating/ shooting pain through the lower extremities with numbness and tingling into the lower extremities.  He reported that his radicular symptoms were usually equal between his left and right leg.  He reported that he could not sit for more than 30 minutes or stand for more than 15 minutes before needing to change positions due to increasing low back and low extremity pain.  On examination, he had flexion to 47 degrees and extension to 17 degrees. 

The next-higher rating of 40 percent under the General Rating Formula requires forward flexion of the thoracolumbar spine at 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a , DC 5242 (2016).
In January 2008, the Veteran had lumbar spine flexion to 85 degrees.  The lumbar spine questionnaire submitted in 2015 shows forward flexion to 47 degrees.  The findings do not show forward flexion to 30 degrees or less or ankylosis of the lumbar spine.  A disability rating in excess of 20 percent is not warranted under the General Rating Formula for any time during the period on appeal.  38 C.F.R. 
§ 4.71a , DC 5242 (2016).

There is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at
 204 -07.  There is current objective evidence of painful motion.  However, as noted above, pain itself does not represent functional loss.  Significantly, the Board finds no evidence of any additional functional loss in the lumbar spine after repetitive motion or during a flare-up to warrant a higher rating beyond the current 20 percent rating for the entire appeal period.  Overall, any functional loss present in the spine is adequately accounted for in the 20 percent rating currently assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.

A higher disability is not warranted based upon incapacitating episodes.  Upon VA examination in January 2008, the Veteran denied episodes requiring bedrest.  The treatment records are devoid of any complaints of incapacitating episodes.

The evidence reflects complaints of radiating pain in the bilateral lower extremities. The April 2015 private treatment records reflect a diagnosis of moderate  radiculopathy of the right and left lower extremities.  Paralysis of the sciatic nerve is evaluated under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  Severe incomplete paralysis with marked muscular atrophy is rated as 60 percent disabling, and complete paralysis of the sciatic nerve is 80 percent disabling.  Based on the evidence of moderate paralysis, separate 20 percent ratings are assigned for left and right lower extremity radiculopathy from February 2008.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321  (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected lumbar spine disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

His service-connected thoracolumbar spine disability is primarily manifested by limited motion to 47 degrees at worst with additional functional loss. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.124, DCs 5242, 5293, 8520.

There is no evidence in the record of symptoms of and/or impairment due to his lumbar spine disability not encompassed by the criteria for the schedular ratings assigned.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted, especially when also realizing that a TDIU has been awarded from November 15, 2013 to April 1, 2014, and the Veteran is in receipt of a 100 percent rating for PTSD from April 2, 2014.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. 
§ 3.321 (b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. 
§ 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.



ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine status post fusion is denied.

Separate 20 percent ratings are granted for sciatica of the right and left lower extremities, subject to regulations governing the payment of monetary benefits.

An earlier effective date for a 100 percent rating for PTSD is denied.

Entitlement to a TDIU is granted from November 1, 2013 to April 1, 2014. 

Entitlement to a TDIU from April 1, 2014 is denied.

A 100 percent rating is granted for PTSD from April 2, 2014, subject to regulations governing the payment of monetary benefits.  



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


